  AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation


                                     UNITED STATES DISTRICT COURT
                                               Northern District of California
             UNITED STATES OF AMERICA                                         ) JUDGMENT IN A CRIMINAL CASE
                                                                                    (For Revocation of Probation or Supervised Release)
                              v.                                              )
                   Omar Ricky Nasr AHMAD                                      )     USDC Case Number: CR-13-00374-001 JD
                           Omar Nasr Ahmad                                    )     BOP Case Number: DCAN413CR00374-001
                                                                              )     USM Number: 65358-112
                                                                              )     Defendant’s Attorney: Richard B. Mazor

  THE DEFENDANT:

        admitted guilt to violation of condition(s): Charges One, Two, Three and Four of the Amended Petition filed on January 3, 2019.
        was found in violation of condition(s): __________ after denial of guilt.

  The defendant is adjudicated guilty of these violations:
  Violation Number               Nature of Violation                                                           Violation Ended
  One                            Committed another crime – Drug Possession                                     December 4, 2018
  Two                            Used a Controlled Substance - Marijuana                                       December 4, 2018
  Three                          Used a Controlled Substance – Methamphetamine                                 December 15, 2018
  Four                           Used a Controlled Substance – MDMA                                            December 19, 2018
  The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the Sentencing
  Reform Act of 1984.

        The defendant has not violated condition(s) __________ and is discharged as to such violation(s) condition.

      It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered
to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                  2/27/2019
  Last Four Digits of Defendant’s Soc. Sec. No.: 9843                             Date of Imposition of Judgment

  Defendant’s Year of Birth: 1985
                                                                                  Signature of Judge
  City and State of Defendant’s Residence:                                        The Honorable James Donato
  San Francisco, California                                                       United States District Judge
                                                                                  Name & Title of Judge

                                                                                  3/08/2019
                                                                                  Date Signed
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Omar Ricky Nasr AHMAD                                                                               Judgment - Page 2 of 6
CASE NUMBER: CR-13-00374-001 JD

                                                             IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

4 months

      The Court makes the following recommendations to the Bureau of Prisons:

      The defendant is remanded to the custody of the United States Marshal.


      The defendant shall surrender to the United States Marshal for this district:
             at __________           am         pm      on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             at __________           am        pm     on ____________ (no later than 2:00 pm).

             as notified by the United States Marshal.

             as notified by the Probation or Pretrial Services Office.

      The appearance bond shall be deemed exonerated upon the surrender of the defendant. Any cash bail plus interest shall be
      returned to the owner(s) listed on the Affidavit of Owner of Cash Security form on file in the Clerk’s Office.


                                                                   RETURN

I have executed this judgment as follows:




         Defendant delivered on ______________________________ to _______________________________________ at
         ________________________________________ , with a certified copy of this judgment.




                                                                                         UNITED STATES MARSHAL

                                                                      By
                                                                                      DEPUTY UNITED STATES MARSHAL
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Omar Ricky Nasr AHMAD                                                                                  Judgment - Page 3 of 6
CASE NUMBER: CR-13-00374-001 JD

                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: 7 years

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug
tests thereafter, as determined by the court.

                                     MANDATORY CONDITIONS OF SUPERVISION
1)    You must not commit another federal, state or local crime.
2)    You must not unlawfully possess a controlled substance.
3)    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
      imprisonment   andabove
                   The    at least twotesting
                                drug    periodic drug tests
                                              condition     thereafter, based
                                                        is suspended,   as determined  by thedetermination
                                                                              on the court's  court.       that you pose a low risk of future
                   substance abuse. (check if applicable)
4)         You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5)         You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6)         You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
           as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7)         You must participate in an approved program for domestic violence. (check if applicable)


      You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
      attached page.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Omar Ricky Nasr AHMAD                                                                                  Judgment - Page 4 of 6
CASE NUMBER: CR-13-00374-001 JD

                                       STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court, and bring about improvements in your conduct and condition.

1)         You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
           RELEASE, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2)         After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
           and when you must report to the probation officer, and you must report to the probation officer as instructed.
3)         You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
           from the court or the probation officer.
4)         You must follow the instructions of the probation officer related to the conditions of supervision.
5)         You must answer truthfully the questions asked by your probation officer.
6)         You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
           living arrangements (such as the people you live with, for example), you must notify the probation officer at least 10 days
           before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must
           notify the probation officer within 72 hours of becoming aware of a change or expected change.
7)         You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
           officer to take any items prohibited by these and the special conditions of your supervision that he or she observes in plain
           view.
8)         You must work at least part-time (defined as 20 hours per week) at a lawful type of employment unless excused from doing
           so by the probation officer for schooling, training, community service or other acceptable activities. If you plan to change
           where you work or anything about your work (such as your position or your job responsibilities), you must notify the
           probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not
           possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a
           change or expected change.
9)         You must not communicate or interact with someone you know is engaged in criminal activity. You must not associate,
           communicate, or interact with any person you know has been convicted of a felony, unless granted permission to do so by the
           probation officer.
10)        If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
11)        You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
           without first getting the permission of the court.
12)        You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
           that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
           nunchakus or tasers).


           If the probation officer determines that you pose a risk to a third party, the probation officer may require you to notify the
           person about the risk and you must comply with that instruction. The probation officer may contact the person and confirm
           that you have notified the person about the risk. (check if applicable)

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand that the court may (1) revoke supervision, (2) extend the term of supervision,
and/or (3) modify the conditions of supervision upon a finding of a violation of probation or supervised release.




(Signed)
             Defendant                                                          Date


             U.S. Probation Officer/Designated Witness                          Date
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Omar Ricky Nasr AHMAD                                                                               Judgment - Page 5 of 6
CASE NUMBER: CR-13-00374-001 JD

                                         SPECIAL CONDITIONS OF SUPERVISION


Prior Conditions:

1.       You must participate in a program of testing and treatment for drug abuse, as directed by the probation officer, until such
         time as you are released from treatment by the probation officer. You are to pay part or all of the cost of this treatment, at an
         amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. Payments shall never exceed the
         total cost of urinalysis and counseling. The actual co-payment schedule shall be determined by the probation officer.

2.       You must abstain from the use of all alcoholic beverages.

3.       You must not possess or use a computer without the prior approval of the probation officer. “Computer” include any
         electronic device capable of accessing the internet or processing or storing data as described at 18 U.S.C. § 1030(e)(1)
         (including cell phones) and all peripheral devices.

4.       As directed by the probation officer, you must enroll in the probation office’s Computer and Internet Monitoring Program
         (CIMP) and shall abide by the requirements of the CIMP program and the Acceptable Use Contract.

5.       You must not access the Internet or any ''on-line computer service'' at any location (including employment) without the prior
         approval of the probation officer. ''On-line services'' include any Internet service provider, or any other public or private
         computer network. As directed by the probation officer, you shall your employer of restrictions to your computer use.

6.       You must consent to the probation officer conducting periodic unannounced examinations of your computer equipment,
         which may include retrieval and copying of all data from your computer(s) and any peripheral device to ensure compliance
         with this condition, and/or removal of any such equipment for the purpose of conducting a more thorough inspection. You
         must also consent to the installation of any hardware or software as directed by the probation officer to monitor your Internet
         use.

7.       You must not possess or use any data encryption technique or program.

8.       You must not possess, in any form, materials depicting child pornography, child erotica, or nude or sexual depictions of any
         child; or any materials described at 18 U.S.C. § 2256(8).

9.       You must not access, via the Internet or otherwise, any pornography or other materials depicting sexually explicit conduct as
         defined at 18 U.S.C. § 2256(2), without the prior approval of the probation officer.

10.      Your employment must be approved by the Probation Officer, and any change in employment must be pre-approved by the
         Probation Officer. You must submit the name and address of the proposed employer to the Probation Officer at least 10 days
         prior to any scheduled change.

11.      Your residence must be approved by the probation officer, and any change in residence must be pre-approved by the
         Probation Officer. You must submit the address of any proposed residence to the Probation Officer at least 10 days prior to
         any scheduled change.

12.      You must register with the state sex offender registration agency as required by state law. You shall provide proof of
         registration to the Probation Officer within three days of release from imprisonment and placement on supervision. In any
         state that has adopted the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.),
         you shall also comply with all such requirements as directed by the Probation Officer, the Bureau of Prisons, or any state sex
         offender registration agency in which you reside, are a student or were convicted of a qualifying offense.

13.      You must participate in sex offender-specific treatment, as directed by the probation officer. You are to pay part or all of the
         cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate by the probation officer. The
         actual copayment schedule shall be determined by the probation officer. The probation officer may release all previous
         mental health evaluations to the treatment provider.
AO 245D (Rev. AO 11/16-CAN 04/18) Judgment in Criminal Case of Revocation
DEFENDANT: Omar Ricky Nasr AHMAD                                                                              Judgment - Page 6 of 6
CASE NUMBER: CR-13-00374-001 JD

14.      As part of the treatment program, you must submit to polygraph testing as recommended by the treatment provider. However,
         you retain your Fifth Amendment right to refuse to answer questions asked during the course of treatment absent a grant of
         use and derivative-use immunity.

15.      You must pay any restitution and special assessment that was imposed by the judgement dated January 9, 2015, and that
         remains unpaid at the commencement of the term of supervised release.

16.      You must not open any new lines of credit and/or incur new debt without the prior permission of the probation officer.

17.      You must provide the probation officer with access to any financial information, including tax returns, and shall authorize the
         probation officer to conduct credit checks and obtain copies of income tax returns.

18.      You must have no contact with the victims, unless directed by the probation officer.

19.      You must submit to a search of his/her person, residence, office, vehicle, or any property under his/her control. Such a search
         shall be conducted by a United States Probation Officer or any federal, state or local law enforcement officer at any time with
         or without suspicion. Failure to submit to such a search may be grounds for revocation; the defendant shall warn any
         residents that the premises may be subject to searches.

20.      You must not own or possess any firearms, ammunition, destructive devices, or other dangerous weapons.

Additional Condition:

21.      Upon release from confinement, you must reside for a period of up to six months in a residential substance abuse treatment
         program. If the probation office is unable to place you in a residential substance abuse treatment program, you shall reside in
         the RRC for up to six months while participating in an intensive outpatient substance abuse treatment program and shall
         observe the rules of that facility. You must remain at the facility until discharged by the supervising probation officer.

The Defendant must pay the total criminal monetary penalties as originally imposed, less any payments already received:

         Special Assessment: $ 100         Fine: $ None       Restitution: $ 4,000
